We are of the opinion that section 137 of the Election Law (Cons. Laws, ch. 17), read in connection with section 135, requires that when a nominating petition is authenticated by the affidavit of the witness before whom it was subscribed, such affidavit must be appended at the bottom of each sheet of the petition containing signatures of the electors.
The orders should be reversed and the motion granted, without costs.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur.
Orders reversed, etc. *Page 336